Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/13/21 is entered and made of record. 
III.	Claims 1-21 are pending and have been examined, where claims 1-21 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-21 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters based on the ranking, each respective representative article among the one or more representative articles being selected from among two or more articles among the plurality of articles included in a corresponding cluster among the one or more highest ranked cluster” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of article ranking classifications which recite additional 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 
Claim(s) 1-21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-21 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, Houle (US 20040139067) discloses a method of providing news articles by a server, the method comprising:
each of the plurality of articles including a plurality of words:
ranking each respective cluster among the plurality of clusters of articles based on issue information associated with the respective cluster to determine one or more highest ranked clusters (see paragraph 104, document-keyword vectors may be computed from given keywords and documents using any of several known techniques, appropriate weighting is used to digitize the documents, the keywords represents the content of each new article content, see paragraph 150, ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest, paragraph 151, k elements having highest score can be reported as the new, adjusted cluster; alternatively, the entire ranking of the outer patch elements can be reported, and the user left to judge the final cluster membership, also see paragraph 210, retrieval subsystem 40 determines that the query instructs the retrieval of clusters that have not already been computed and stored, the retrieval subsystem 40 invokes the SASH data 30, and retrieves the appropriate node vectors of the SASH by computing similarities between the document-keyword vectors and the query vectors), but is silent in disclosing “ranking each respective cluster among the plurality of clusters of articles with respect to other clusters among the plurality of clusters of articles based on issue information associated with the respective cluster to determine one or more highest ranked clusters” and

    PNG
    media_image1.png
    376
    554
    media_image1.png
    Greyscale

causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters (paragraph 150, every v included within NN(R, q, [Symbol font/0x71](k)) is ranked according to the confidence value CONF(Cq, Cv), where Cq=NN(R, q, k) and Cv=NN(R, v, k), from highest to lowest (ties are broken according to distance from q, see paragraph 151, k elements having highest score can be reported as the new, adjusted cluster, paragraph 193, a predetermined number of terms achieving the highest scores can be ranked and presented to the user, see figure 10, below, the clusters are displayed in tree ranking fashion, more details shown in figure 16)


    PNG
    media_image2.png
    496
    879
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    249
    505
    media_image3.png
    Greyscale

 but is silent in disclosing 
 “causing an electronic device to display a graphical user interface including one or more representative articles corresponding to each of the one or more highest ranked clusters based on the ranking, each respective representative article among the one or more representative articles being selected from among two or more articles among the plurality of articles included in a corresponding cluster among the one or more highest ranked cluster.”

Chakerian (US 20160004667) discloses determining a relative section of the respective cluster based on a plurality of time periods elapsed from a plurality of publication times of the first subset of articles included in the respective cluster (see paragraph 37, clusters to which no or 

Caudill (US 20020129015) discloses determining a plurality of user satisfaction scores corresponding to the plurality of training articles by extracting one or more feedback features related to the plurality of training articles, and training the quality model based on the AI neural network using the plurality of information richness scores and the plurality of user satisfaction scores (see paragraph 125, process of clustering documents using the document clustering component as shown in figure 11, the process includes three steps, namely, document vectorization 500 of the documents in the set 502 to be clustered, query vectorization 510 of the original user query 512, and training the document clustering component on the vectorized documents, user interaction and feedback to determine the appropriate cluster(s) of documents to return to the user).

Caudill, Chakerian and Houle, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 14 and 15. For the reasons above all the claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/13/21